Title: From John Adams to Gabriel de Sartine, 13 February 1780
From: Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
     Paris, 13 February 1780. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:248.
     This letter was a reply to Sartine’s of 31 Dec. 1779 (same, 4:247–248), which Adams received when he arrived at Paris. In that letter the minister congratulated him on his new appointment and expressed his pleasure that he had been able to return to Europe on La Sensible. Adams thanked Sartine for his letter and indicated his gratitude for the aid given and the courtesies shown him by Gérard, La Luzerne, and Capt. Chavagnes in allowing him to make his return voyage on the French frigate.
    